936 F.2d 574
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNLIMITED FINANCING, INC., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 90-1182.
United States Court of Appeals, Sixth Circuit.
June 26, 1991.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*
PER CURIAM.


1
Petitioner, Unlimited Financing, Inc., appeals from a ruling of the tax court denying its business deductions, including those for rent and travel expenses.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the tax court erred in its decision.


3
As the reasons why the decision should have been entered against the taxpayer have been articulated by the tax court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the decision of the tax court is affirmed upon the reasoning set out by that court in its memorandum opinion filed July 26, 1989.



*
 The Honorable Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan sitting by designation